             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                     §
   BRAZOS LICENSING AND                            §
   DEVELOPMENT,                                    §        CIVIL ACTION NO. 6:20-cv-238
                                                   §
             Plaintiff,                            §          JURY TRIAL DEMANDED
                                                   §
   v.                                              §
                                                   §
   ZTE CORPORATION, ZTE (USA)                      §
   INC., AND ZTE (TX), INC.                        §
                                                   §
             Defendants.                           §

                               ORIGINAL COMPLAINT FOR PATENT
                                       INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc. (collectively “ZTE” or

“Defendants”) and alleges:

                                       NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Zhongxing Telecommunications

Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business in

Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza, Keji

Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                       1
            Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 2 of 14



       4.         On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business in business in Richardson, Texas.

       5.         On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation that

does business in Texas, directly or through intermediaries, with a principal place of business in

business in Austin, Texas.

       6.         All of the Defendants operate under and identify with the trade name “ZTE.”

Each of the Defendants may be referred to individually as a “ZTE Defendant” and, collectively,

Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                                  JURISDICTION AND VENUE
       7.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       9.         This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries, as

alleged herein.



                                                       2
               Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 3 of 14



         10.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). The ZTE Defendants have committed acts of infringement and have places of

businesses in this District and/or are foreign entities for purpose of §1391. As non-limiting

examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC EXPRESSWAY

200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of business at 6500 River Place

Blvd., Austin, TX 78730. ZTE Corporation also describes a “research-and-development center

in Austin, Texas.”1

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 9,294,060

         11.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.      On March 22, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,294,060 (“the ’060 Patent”), entitled “BANDWIDTH

EXTENDER.” A true and correct copy of the ’060 Patent is attached as Exhibit A to this

Complaint.

         13.      Brazos is the owner of all rights, title, and interest in and to the ’060 Patent,

including the right to assert all causes of action arising under the ’060 Patent and the right to any

remedies for the infringement of the ’060 Patent.

         14.      ZTE makes, uses, sells, offers for sale, imports, and/or distributes, in the United

States, communication products including an Enhanced Voice Services (EVS) codec to provide

HD voice+ or ultra HD audio (collectively, the “Accused Products”).




1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf
                                                   3
             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 4 of 14



       15.      EVS is a 3GPP conversational codec offering up to 20 kHz audio bandwidth,

delivering speech quality that matches other audio input such as stored music, while offering

high robustness to delay jitter and packet losses.

       16.      The Accused Products include Axon 10 Pro, Axon M, and Axon 7 phones and

and any ZTE products including the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm

Snapdragon X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, or the Qualcomm

Snapdragon X24 LTE Modem (having the Qualcomm Snapdragon 855 Mobile Platform).




https://www.zteusa.com/axon-10-pro.html.




https://www.qualcomm.com/snapdragon/modems/comparison.




                                                     4
             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 5 of 14




https://www.3gpp.org/news-events/1639-evs_news.

       17.       In audio processing, e.g., audio coding, “excitation-based” models can generate

speech. In the EVS codec, processing can include a multi-rate audio codec, a source controlled

variable bit-rate (SC-VBR) scheme, a voice/sound activity detector (VAD), a comfort noise

generation (CNG) system, and an error concealment (EC) mechanism to neutralize the

detrimental effects of transmission errors resulting in lost packets.




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 21).

       18.       The signal resampling block within an EVS encoder corrects mismatches

between the sampling frequency and the signal bandwidth command line parameter that is

specified on the command line or through a file containing a bandwidth switching profile. The

signal analysis determines which of three possible encoder strategies to employ: LP (Linear
                                                      5
             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 6 of 14



Prediction) based coding (ACELP), frequency domain encoding and inactive coding/Comfort

Noise Generator (CNG).




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 22).

       19.      In the EVS Codec, the CNG algorithm reproduces high-quality comfort noise by

choosing between a linear prediction-domain based coding mode (LP-CNG) and a frequency-

domain based coding mode (FD-CNG), according to the input characteristics. In the FD-CNG

mode, the Comfort Noise (CN) parameters consisting of global gain and spectral energies

grouped in critical bands. In the LP-CNG mode, four CN parameters are analyzed and encoded:

the low-band excitation energy, the low-band signal spectrum, the low-band excitation envelope,




                                                   6
             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 7 of 14



and the high-band energy, where the high-band energy is only encoded for SWB/FB input.




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 425).
       20.        The excitation energy in the current frame (i.e, audio signal) is computed for each

inactive frame.




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 432).
       21.        An audio signal can consist of active and inactive periods. When the codec is

operated with the DTX (Discontinuous Transmission)/CNG operation, the signal activity

detector (SAD) is used to analyze the audio input signal to determine whether the signal
                                               7
             Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 8 of 14



comprises an active or inactive signal. The reduction of the transmission rate during inactive

periods is achieved by coding the parameters referred to as comfort noise (CN) parameters. Thus

at least the CN parameter has time components. DTX functions run at the encoder that transmits

either a silence insertion descriptor (SID) frame or a NO_DATA frame. The SID frame contains

the comfort noise (CN) parameters, which are used to update the statistics of the background

noise at the decode.

       22.      The low-frequency spectral envelope of the LP residual is not quantized directly.

Instead, an averaged spectral envelope is calculated over the CN averaging period. The spectral

envelopes of the two outliers identified are removed from the averaging. To encode this averaged

low-frequency spectral envelope, the spectral details of the averaged low-frequency spectral

envelope is extracted and used for actual quantization.




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 433).

       23.      The distance vector D(k) is quantized by vector quantization. A codeword having

a minimum prediction error is found by a direct search in the codebook and the index of the

codeword is transmitted in the WB SID frame. The quantized low-frequency envelope is
                                                     8
          Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 9 of 14



recovered and used in the local CNG synthesis.




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 434).




                                                 9
          Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 10 of 14




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 597).




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 628).

       24.     In the LP-CNG mode, excitation(s) and synthesis filter(s) are calculated from the

decoded CN parameters, and the comfort noise is synthesized by an LP synthesis approach. The

excitation representing the low-frequency spectral details of the excitation signal is generated

from the quantized residual spectral envelope.

       25.     FFT is used to obtain the frequency representation of the LP residual signal and

a spectral envelope which is the energies of the first 20 FFT bins in the low-frequency portion

of the frequency representation. To compensate for the missing low-frequency component, the

spectral envelope in the low-frequency portion of the LP residual signal is quantized and

transmitted in the SID frame.

                                                    10
         Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 11 of 14




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 432).




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 433).




                                                11
          Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 12 of 14




https://www.etsi.org/deliver/etsi_ts/126400_126499/126445/15.02.00_60/ts_126445v150200p.
pdf (Page 434).

       26.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’060 Patent is found in the Accused Products.

       27.     ZTE has and continues to directly infringe at least one claim of the ’060 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       28.     ZTE has received notice and actual or constructive knowledge of the ’060 Patent

since at least the date of service of this Complaint.

       29.     Since at least the date of service of this Complaint, through its actions, ZTE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products
                                                      12
           Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 13 of 14



to infringe the ’060 Patent throughout the United States, including within this judicial district,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

       •     https://www.zteusa.com/axon-10-pro.html

       30.      Since at least the date of service of this Complaint, through its actions, ZTE has

contributed to the infringement of the ’060 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’060 Patent. The Accused Products are

especially made or adapted for infringing the ’060 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’060 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A) Enter judgment that ZTE infringes one or more claims of the ’060 Patent literally

and/or under the doctrine of equivalents;

       (B) Enter judgment that ZTE has induced infringement and continues to induce

infringement of one or more claims of the ’060 Patent;

       (C) Enter judgment that ZTE has contributed to and continues to contribute to the

infringement of one or more claims of the ’060 Patent;


                                                      13
          Case 6:20-cv-00238-ADA Document 1 Filed 03/27/20 Page 14 of 14



       (D) Award Brazos damages, to be paid by ZTE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by ZTE of the ’060 Patent through the date such judgment is entered in accordance

with 35 U.S.C. §284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. §284;

       (E) Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F) Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: March 27, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                     14
